Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 10, 12, 16 and 18 rejected under U.S.C. 103 as being unpatentable over Morimoto (U.S. Patent Pub. No. 2004/0046203) of record, in view of Chang (U.S. Patent Pub. No. 2005/0121744) of record, in view of Hua (U.S. Patent No. 9,178,007) of record, in view of Manchanda (“Yttrium Oxide/Silicon Dioxide: A New Dielectric Structure for VLSI/ULSI Circuits”, IEEE Electron Device Letters, Vol. 9, No. 4, April 1988) of record, further in view of Luo (U.S. Patent Pub. No. 2019/0157378) of record and Durand (J. Vac. Sci. Tech. A22(3), May/Jun 2004) for documentary evidences.
	Regarding Claim 1

2) layer, a first silicon dioxide (SiO2) layer and a second SiO2 layer, wherein the first HfO2 layer is disposed between the first SiO2 layer and the second SiO2 layer, wherein the second dielectric layer comprises an yttrium oxide (Y2O3) layer, a third SiO2 layer and a fourth SiO2 layer, wherein the Y2O3 layer is disposed between the third SiO2 layer and the fourth SiO2 layer the first dielectric layer comprises a first hafnium oxide (HfO2) layer, and the second dielectric layer comprises an yttrium oxide (Y2O3) layer”.
	FIG. 1 of Chang discloses a similar capacitive apparatus, wherein the first dielectric layer comprises a first hafnium oxide (HfO2: replacing silicon nitride of Morimoto) layer, and the second dielectric layer comprises an yttrium oxide (Y2O3: replacing silicon oxide of Morimoto) layer (Claim 5). The Examiner notes that HfO2 and Si3N4 have comparable voltage and temperature coefficients, but higher capacitance density; and Y2O3 and SiO2 have comparable voltage and temperature coefficients, but higher capacitance density (Durand provides documentary evidence).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Morimoto, as taught by Chang. The ordinary artisan would have been motivated to modify Morimoto in the above manner, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Claim 5 of Chang), MPEP 2144.06.
Morimoto as modified by Chang fails to disclose “the first HfO2 layer is disposed between the first SiO2 layer and the second SiO2 layer” and “the Y2O3 layer is disposed between the third SiO2 layer and the fourth SiO2 layer”.
2) layer (132), and a second SiO2 layer (132), wherein the first HfO2 layer (131) is disposed between the first SiO2 layer and the second SiO2 layer. Hua further discloses alternatively stacking SiO2 layers and high-k layers such as HfO2 layers improves capacitance density, leakage current, and breakdown voltage (Col. 1, Lines 6-14 of Hua). 
	Manchanda discloses a similar capacitive apparatus, wherein the dielectric layer comprises stacked yttrium oxide (Y2O3) layer and SiO2 layer. One of ordinary skill in the art would recognize from the teachings of Hua and Manchanda that a high-k layer such as Y2O3 layer disposed between the third SiO2 layer and the fourth SiO2 layer would have similar benefit of high capacitance density, low leakage current, and high breakdown voltage.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Morimoto, as taught by Hua and Manchanda. The ordinary artisan would have been motivated to modify Morimoto in the above manner for purpose of high capacitance density, low leakage current, and high breakdown voltage (Col. 1, Lines 6-14 of Hua).

	Regarding Claim 9
	FIG. 3 of Morimoto discloses the substrate (1-5) is a conductive substrate, or the first surface of the substrate is provided with a conductive region (5) with a resistivity lower than a preset threshold value. 
	

	FIG. 3 of Morimoto discloses the first surface of the substrate is provided with at least one groove, and the first conductive layer and the second conductive layer (5), the first dielectric layer and the second dielectric layer are disposed in the at least one groove.

	Regarding Claim 12
	FIG. 3 of Morimoto discloses a method for producing a capacitive apparatus, comprising: producing at least one capacitor; wherein the at least one capacitor (C2 and C1) comprises a substrate (1-5) including a first surface (top surface of 2-5); and a first dielectric layer (6) and a second dielectric layer (8), and a first conductive layer (7) and a second conductive layer (9), producing the first dielectric layer on the first surface, wherein the substrate and the first conductive layer are separated by the first dielectric layer, producing the second dielectric layer on the first conductive layer, wherein the first conductive layer and the second conductive layer are separated by the first dielectric layer, wherein the first dielectric layer has a positive voltage coefficient and the second dielectric layer has a negative voltage coefficient, the positive voltage coefficient of the first dielectric layer and the negative voltage coefficient of the second dielectric layer (although, Morimoto uses silicon oxide as the first dielectric layer and uses silicon nitride as the second dielectric layer, one of ordinary skill in the art would recognize that the first dielectric layer can be silicon nitride and the second dielectric layer can be silicon oxide because the first and second capacitors are connected in parallel, as evidenced by Morimoto in Para. 34) enable a voltage coefficient of the at least one 
Luo fails to disclose “the first dielectric layer comprises a first hafnium oxide (HfO2) layer, a first silicon dioxide (SiO2) layer and a second SiO2 layer, wherein the first HfO2 layer is disposed between the first SiO2 layer and the second SiO2 layer, wherein the second dielectric layer comprises an yttrium oxide (Y2O3) layer, a third SiO2 layer and a fourth SiO2 layer, wherein the Y2O3 layer is disposed between the third SiO2 layer and the fourth SiO2 layer the first dielectric layer comprises a first hafnium oxide (HfO2) layer, and the second dielectric layer comprises an yttrium oxide (Y2O3) layer”.
	FIG. 1 of Chang discloses a similar capacitive apparatus, wherein the first dielectric layer comprises a first hafnium oxide (HfO2: replacing silicon nitride of Luo) layer, and the second dielectric layer comprises an yttrium oxide (Y2O3: replacing silicon oxide of Luo) layer (Claim 5). The Examiner notes that HfO2 and Si3N4 have comparable voltage and temperature coefficients, but higher capacitance density; and Y2O3 and SiO2 have comparable voltage and temperature coefficients, but higher capacitance density (Durand provides documentary evidence).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Luo, as taught by Chang. The 
Luo as modified by Chang fails to disclose “the first HfO2 layer is disposed between the first SiO2 layer and the second SiO2 layer” and “the Y2O3 layer is disposed between the third SiO2 layer and the fourth SiO2 layer”.
	FIG. 1 of Hua discloses a similar capacitive apparatus, wherein the dielectric layer comprises a first silicon dioxide (SiO2) layer (132), and a second SiO2 layer (132), wherein the first HfO2 layer (131) is disposed between the first SiO2 layer and the second SiO2 layer. Hua further discloses alternatively stacking SiO2 layers and high-k layers such as HfO2 layers improves capacitance density, leakage current, and breakdown voltage (Col. 1, Lines 6-14 of Hua). 
	Manchanda discloses a similar capacitive apparatus, wherein the dielectric layer comprises an yttrium oxide (Y2O3) layer and a SiO2 layer. One of ordinary skill in the art would recognize from the teachings of Hua and Manchanda that a high-k layer such as Y2O3 layer disposed between the third SiO2 layer and the fourth SiO2 layer would have similar benefit of high capacitance density, low leakage current, and high breakdown voltage.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Luo, as taught by Hua and Manchanda. The ordinary artisan would have been motivated to modify Luo in the 
		
	Regarding Claim 16
	FIG. 3 of Morimoto discloses a surface of substrate (1-5) is contact with one of the first dielectric layer and the second dielectric layer (6), and the substrate is a conductive substrate or the surface of the substrate is provided with a conductive region (5) with a resistivity lower than a preset threshold value. 
	
	Regarding Claim 18
	FIG. 3 of Morimoto discloses a surface of the substrate is provided with at least one groove, and the first conductive layer and the second conductive layer, the first dielectric layer and the second dielectric layer are disposed in the at least one groove.

Response to Arguments
Applicant's arguments with respect to Claims 1 and 12 have been considered but they are not persuasive. The Applicant first argues that “the person of ordinary skill in the art, as taught by Chang, at best would have considered choosing Si3N4 as taught by Chang to replace the silicon nitride of Luo”. The Examiner respectfully disagrees. Luo (or Morimoto) discloses the capacitor comprises a first dielectric layer (silicon nitride 114) and a second dielectric layer (silicon oxide 108), wherein the first dielectric layer has a positive voltage coefficient and the second dielectric layer has a negative voltage coefficient; and/or the first dielectric layer has a positive temperature coefficient and the 2) layer, and the silicon oxide layer can be replaced by yttrium oxide (Y2O3) layer, because HfO2 and Si3N4 have comparable voltage and temperature coefficients, but higher capacitance density; and Y2O3 and SiO2 have comparable voltage and temperature coefficients, but higher capacitance density (Durand provides documentary evidence). The Applicant next argues that “the person of ordinary skill in the art, as taught by Hua, at best would have considered modifying Luo by using the whole stacking structure rather than a partial stacking structure”. The Examiner respectfully submits that the claimed language “the first dielectric layer comprises a first hafnium oxide (HfO2) layer, a first silicon dioxide (SiO2) layer and a second SiO2 layer, wherein the first HfO2 layer is disposed between the first SiO2 layer and the second SiO2 layer, wherein the second dielectric layer comprises an yttrium oxide (Y2O3) layer, a third SiO2 layer and a fourth SiO2 layer, wherein the Y2O3 layer is disposed between the third SiO2 layer and the fourth SiO2 layer” does NOT exclude the dielectric layers comprise more than one high-k layers and SiO2 layers. FIG. 1 of Hua discloses the first HfO2 layer (131) is disposed between the first SiO2 layer and the second SiO2 layer, therefore, teaches the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892